PER CURIAM.
Appellants were plaintiffs below, who brought this action to recover a commission, allegedly owed them by the appellees, due to the sale of real property. At trial, the court entered a directed verdict in favor of the appellees, finding that there was no issue of fact for the jury to determine and that as a matter of law, appel-lees were entitled to final judgment in their favor. We affirm the entry of directed verdict. The record on appeal shows that the broker here voluntarily abandoned his efforts to find a purchaser for the property within a reasonable time, and further, that the appellees did not interfere with the broker’s efforts.
Therefore, the final judgment being appealed is hereby affirmed. See Shuler v. Allen, Fla.1955, 76 So.2d 879.